Name: Council Regulation (EEC) No 3899/89 of 18 December 1989 reducing for 1990 the levies on certain agricultural products originating in developing countries
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural activity
 Date Published: nan

 30 . 12 . 89 Official Journal of the European Communities No L 383/ 125 COUNCIL REGULATION (EEC) No 3899/89 of 18 December 1989 reducing for 1990 the levies on certain agricultural products originating in developing countries Whereas, since 1 March 1986, the Kingdom of Spain and the Portuguese Republic have been applying the Community system of generalized preferences ; whereas the levies applied on the import into those Member States of products subject to a common organization of the market shall be established in accordance with cer ­ tain provisions of the Act of Accession ; Whereas it is expedient that the Community should authorize the importation of the products referred to in the Annex, originating in the countries and territories benefiting from the Community generalized system of preferences, subject to the levies given in respect of each of them ; whereas the benefit of such preferential terms should be reserved for products originating in the countries and territories under consideration, the con ­ cept of 'originating products' being adopted in accord ­ ance with Regulation (EEC) No 693/88 (2); Whereas the Republic of Korea does not treat the Com ­ munity on an equal footing with other trade partners and whereas it has taken discriminatory measures in respect of the Community in the sphere of the protec ­ tion of intellectual property ; whereas therefore it is inappropriate that the Republic of Korea should bene ­ fit from the system of generalized tariff preferences as long as this practice continues ; Whereas all interested Community traders should be ensured equal and continuous access to the said fixed amount and the rate of the levy laid down for that final amount should be applied consistently to all imports of the products in question into all Member States until the volumes laid down are exhausted ; Whereas the procedure for implementing this Regula ­ tion should be adopted in accordance with the proce ­ dure laid down in Article 24 of Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (3) or the corres ­ ponding procedure in other Regulations on the com ­ mon organization of the market for the products con ­ cerned, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment 0), Whereas both Poland and Hungary have seen their economic situation decline to the point where they face similar problems as those countries to which the gener ­ alized preferences have applied in the past ; whereas they should therefore benefit from the system of gener ­ alized preferences in order to increase their export earnings with a view to stimulate their economic development, to promote their industrialization and to accelerate their rate of growth ; whereas the benefit should only be accorded for the duration of their economic restructuring, estimated at five years, without prejudice to the annual character of the Community's system of generalized preferences ; Whereas , in view of the situation on agricultural mar ­ kets both inside and outside the Community and tak ­ ing account of the Community's interest in maintaining harmonious relations in agricultural trade with devel ­ oping countries , in particular in the context of the sys ­ tem of generalized preferences, adjustments should be made to certain specific aspects of the common organi ­ zations of the agricultural markets ; Whereas to this end a preference should be granted consisting, according to the product concerned, in a reduction of the import levy within the limits of a fixed quota ; Whereas the temporary and non-binding nature of the system of generalized preferences means that the offer may be withdrawn wholly or in part at a later stage, thus maintaining the possibility of remedying any unfavourable situations which might arise, including in the African, Caribbean and Pacific States (ACP States) following the implementation of the system ; HAS ADOPTED THIS REGULATION : Article 1 1 . Fjom 1 January to 31 December 1990 a reduced levy shall apply to imports into the Community of the products listed in the Annex, subject to the conditions set out therein . (') Opinion delivered on 14 December 1989 (not yet pub ­ lished in the Official Journal). (2) OJ No L 77, 22 . 3 . 1988 , p . 1 . 0 OJ No L282, 1 . 11 . 1975, p. 1 . No L 383/ 126 Official Journal of the European Communities 30. 12 . 89 With regard to Spain and Portugal , the reduction prov ­ ided for in the preceding subparagraph shall apply to the import charge applicable under the provisions of the 1985 Act of Accession . 2. The arrangements laid down in paragraph 1 shall apply only to products originating in the countries or territories listed in Annexes III and V to Council Regu ­ lation (EEC) No 3898/89 ( ! ). 3 . The preferences granted by this Regulation shall be suspended, on a temporary basis, for products originat ­ ing in the Republic of Korea. 4. Preferential entry as provided for in this Regulation shall be subject to compliance with the rules of the ori ­ gin of products determined by Commission Regulation (EEC) No 693/88. 5 . The fixed reduced-levy amounts shall be adminis ­ tered in accordance with the following provisions . Article 2 1 . The products appearing in the Annex shall be entered for import into the Community subject to the reduced levies given in respect of each of them, within the framework of the fixed reduced-levy amounts, the volume of which is indicated in column 5 of the said Annex. 2 . Imports subject to a reduced levy under other Community preferential arrangements shall not be charged against the fixed amounts listed in the Annex. Article 3 1 . Without prejudice to the provisions of Article 1 (4), the detailed rules of application of Article 1(1 ) shall be adopted in accordance with the procedure of Article 24 of Regulation (EEC) No 2759/75 or that of corres ­ ponding Articles of the other Regulations on the com ­ mon organization of the market for the products con ­ cerned, in particular those ensuring the administration of the fixed amounts provided for in the Annex. 2 . To that end a system of import certificates shall be introduced for the products appearing in the Annex. Article 4 If the Commission discovers that products covered by the arrangements laid down in Article 1 are being imported into the Community at such prices that they cause or threaten to cause serious injury to Community producers of like or directly competing products, the levies applied in the Community may be partly or com ­ pletely re-established for the products concerned with regard to the countries or territories causing the injury. Such a measure may also be taken in the case of serious injury or the threat of serious injury to a specific region of the Community. Article 5 1 . In order to apply Article 4, the Commission may decide, by adopting a Regulation, to re-establish the normal levy for a given period. 2 . Should a Member State ask the Commission to take such action, the Commission shall take a decision within a maximum of 10 working days of receipt of the request and shall inform the Member States of its deci ­ sion . 3 . Any Member State may refer to the Council the measure taken by the Commission within 10 working days following the day on which it was informed there ­ of. Such referral shall not have the effect of suspending the measure. The Council shall meet forthwith. It may, acting by a qualified majority, amend or cancel the measure in question within a period of 30 days from the date of referral . Article 6 Articles 4 and 5 shall not prejudice the application of the safeguard clauses adopted pursuant to Article 43 of the Treaty within the framework of the common agri ­ cultural policy or pursuant to Article 1 13 of the Treaty within the framework of the common commercial policy, or any other safeguard clauses which might pos ­ sibly be applied . Article 7 This Regulation shall enter into force on 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1989 . For the Council The President R. DUMAS (') See page 90 of this Official Journal . 30. 12 . 89 Official Journal of the European Communities No L 383/ 127 ANNEX List of products referred to in Article 1 (1 ) (a) Order No CN code Description Rate of duty Fixed amount (in tonnes) ( 1 ) (2) (3) (4) (5) 51.0010 51.0020 0203 29 13 ex 0203 29 55 0207 10 59 0207 2J19 Loins and cuts thereof, of domestic swine, with bone in, frozen Loins, of domestic swine, boneless, frozen Ducks, plucked and drawn, without heads and feet and without hearts, livers and gizzards, known as '63 % ducks', or otherwise presented, fresh, chilled or frozen 50 % (AGR) 50 % (AGR) 4 000 3 000 51.0030 0207 10 79 0207 23 59 0207 39 53 0207 43 1 1 0207 39 61 0207 43 23 ex 0207 39 65 ex 0207 43 31 ex 0207 39 67 ex 0207 43 41 0207 39 71 0207 43 51 - 0207 39 75 0207 43 61 ex 0207 39 81 ex 0207 43 71 Geese, plucked and drawn, without heads and feet, with or without hearts and gizzards, known as '75 % geese', or otherwise presented, fresh, chilled or frozen Cuts of geese, boneless, fresh, chilled or frozen Halves, or quarters, of geese, fresh, chilled or frozen Whole wings, with or without tips, of geese, fresh, chilled or frozen Backs, necks, backs with necks attached, rumps and wing tips, of geese, fresh, chilled or frozen Breasts and cuts thereof, of geese, fresh, chilled or frozen Legs and cuts thereof, of geese, fresh, chilled or frozen Goose paletots, fresh, chilled or frozen 50 % (AGR) 25000 51.0040 0210 11 11 0210 12 11 0210 19 40 Meat of domestic swine, salted or in brine :  Hams and cuts thereof  Bellies (streaky) and cuts thereof  Loins and cuts thereof 50 % (AGR) 2 000 51.0050 1108 13 00 Potato starch 50 % (AGR) 5 000 51.0060 1601 00 91 Sausages and similar products, other than of liver, dry or for spreading, uncooked 50% (AGR) 4 000 51.0070 1601 00 99 Other sausages, not of liver 50 % (AGR) 1 500 51.0080 1602 49 15 1602 49 19 Other prepared or preserved meat, of domestic swine 50 % (AGR) 6 800 (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as - . having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.